       Case 3:17-cv-01720-JWD-RLB            Document 146      10/15/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT

                          MIDDLE DISTRICT OF LOUISIANA


MICHAEL MCCLANAHAN, ET AL.
                                                                  CIVIL ACTION
VERSUS
                                                                  NO. 17-1720-JWD-RLB
SCOTT WILSON, ET AL.



       A status conference by Zoom Video Conferencing was held in the above matter before

District Judge John W. deGravelles on October 15, 2020. Present were William Brock Most,

Brian Edwin Lahti and Sarah Chervinsky for Plaintiffs and Celia R. Cangeolis for Defendant,

Scott Wilson.

       The Court advised counsel that the pending motions will not be resolved before the

current trial date. Therefore, the bench trial scheduled for Wednesday, October 21, 2020 is

continued and reset for Wednesday, March 17, 2021 at 9:00 a.m. by Zoom Video

Conferencing.

        Counsel for Plaintiff may file a motion to amend the complaint to address the Court’s

concerns within fourteen (14) days of today. After the motion is filed, a briefing schedule will

be issued. The Court will address this motion in due course.

       The Court granted counsel for Defendant’s request to waive the filing not file an

affidavit of settlement into the record today as she advised the Court orally on the status of

settlement.

       Signed in Baton Rouge, Louisiana, on October 16, 2020.

                                            S
Cv 36; T: 0:10                         JUDGE JOHN W. deGRAVELLES
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA
